Citation Nr: 1617383	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  12-31 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for left knee strain.

2.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from May 1996 to August 2009.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg.  In February 2016, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.

The evidence indicates treatment for other mental health disorders to include depression and panic disorder.  Thus, the issue is recharacterized as a claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).


FINDINGS OF FACT

1.  In February 2016, the Veteran testified at the Board hearing that he wished to withdraw his appeal with respect to the issue of an increased rating higher than 10 percent for left knee strain.

2.  The Veteran has an in-service stressor that is related to his fear of hostile military activity and is consistent with the circumstances of his service. 

3.  A VA psychiatrist has confirmed that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to increased rating higher than 10 percent for left knee strain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  Service connection for an acquired psychiatric disorder characterized to include PTSD is warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Issue

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Further, a substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b). 

A governing regulation provides that all withdrawal of appeals must be in writing (or on the record at a hearing). 38 C.F.R. § 20.204(b).  In particular, an appeal withdrawal should be filed with the agency of original jurisdiction (hereinafter "AOJ") until the appellant or representative filing the withdrawal receives notice that the appeal has been transferred to the Board. 38 C.F.R. § 20.204(b)(2).  

The withdrawal statement also must include the name of the veteran, applicable VA file number, and a statement that the appeal is withdrawn.  38 C.F.R. § 20.204(b)(1).

During testimony at the February 2016 Board hearing, the Veteran testified that he wished to withdraw his increased rating claim for left knee strain.  Therefore, the Veteran has satisfied the requirements of 38 C.F.R. § 20.204(b) in withdrawing his appeal with respect to that issue on appeal.  

Because the Veteran has withdrawn his appeal as to the issue of increased rating for left knee strain, there remain no allegations of error of fact or law for appellate consideration on the issue identified above, and the Board does not have further jurisdiction.

II.  Service Connection for PTSD

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Specific to claims for PTSD, service connection generally requires medical evidence diagnosing the condition in accordance with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-5), a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors, and credible supporting evidence that the claimed in-service stressors actually occurred.  See 38 C.F.R. §§ 3.304(f), 4.125(a).  

Under 38 C.F.R. § 3.304(f)(3), if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

"Fear of hostile military or terrorist activity" is defined as being where "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  See 38 C.F.R. § 3.304(f)(3) (2015).

The Veteran relates his PTSD to the stress of working in-country in a combat environment in Afghanistan, Pakistan, and Northern Africa, from May 2002 to September 2002.  Specifically he recalled that the enemy poisoned their drinking water and that he experienced mortar and small arms fire on their position many times.  See February 2016 Board hearing testimony; August 2010 PTSD stressor statement; and April 2010 statement in support of the claim.  Military personnel records show that the Veteran was awarded the Air Force Commendation Medal, in support of the Air Force Special Operations Detachment West Joint Special Operations Air Component, Special Operations Command Central.  Based on the receipt of these awards, the RO conceded the Veteran's stressor based on fear of hostile military or terrorist activity.  The Board agrees.  Thus, the Veteran's stressor is related to fear of hostile military activity under 38 C.F.R. § 3.304(f)(3).

There is conflicting medical evidence as to whether the Veteran is diagnosed as having PTSD.  The Veteran underwent VA examinations in February 2011 and August 2012, in which the examiners found that the Veteran did not have PTSD due to the Veteran being uncooperative during the examination.  

On the other hand, a VA staff psychiatrist has found that the Veteran has PTSD related to his military stressors since the psychiatrist started seeing the Veteran in February 2010.  Most recently, the same staff psychiatrist confirmed the Veteran's diagnosis of PTSD with depression and panic disorder in January 2016.  

The Board notes that the VA's regulations regarding rating psychiatric disorders were recently amended to replace references to DSM-IV to DSM-V and update the nomenclature used to refer to certain psychiatric conditions.  See 79 Fed. Reg. 45093 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308  (March 19, 2015).  

The RO certified the Veteran's appeal to the Board in November 2012, and this claim is governed by DSM-IV.  

A VA psychiatrist has diagnosed the Veteran with PTSD in 2010 based on his exposure to combat-related activity during the Persian Gulf War, including being in fear for his life due to mortar attacks.  Although the treatment records do not specify that the diagnosis was made in accordance with the DSM-IV, it is presumed to have been rendered in accordance with the DSM criteria, as required under § 3.304(f) and § 4.125(a).  See Cohen v. Brown, 10 Vet. App. 128, 140 (holding that where there is "a clear (that is, unequivocal) PTSD diagnosis by a mental-health professional [it] must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor") (1997).
 
The VA examinations in February 2011 and August 2012 that the Veteran did not have PTSD have been considered; but there is no reason shown to value these opinions over the other medical opinion of record that the Veteran does, in fact, have PTSD.  While the Veteran might not have cooperated enough for the examiners to determine whether he met the criteria for PTSD in February 2011 and August 2012, he demonstrated all of these PTSD symptoms during examinations dated from February 2010 to January 2016 with his treating VA psychiatrist.  Given that he did meet the criteria for a PTSD diagnosis during the appeal period, he is shown to meet the requirement for a current diagnosis.  See McClain v. Nicholson, 21 Vet. App. 319   (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim.").  

The Board finds that the Veteran's claimed stressor is related to fear of hostile military or terrorist activity and is consistent with the places, types, and circumstances of his service.  It is also significant that a VA psychiatrist has confirmed that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressors.  There is no clear and convincing evidence to the contrary.  Accordingly, service connection for an acquired psychiatric disorder to include PTSD is warranted.

The Veteran's claim for service connection for PTSD has been considered with respect to VA's duty to notify and assist.  Given the favorable outcome above below, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 






	(CONTINUED ON NEXT PAGE)
ORDER

The appeal for entitlement to a rating higher than 10 percent for left knee strain is dismissed.

Entitlement to service connection for an acquired psychiatric disorder characterized to include PTSD is granted.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


